DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-22) in the reply filed on 03/05/2021 is acknowledged.  Therefore, claims 23-25 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sample property scanning system” in claim 7.

A sample property scanning system is seen as magnetic scanning system as stated in the specification page 2, lines 10-11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 10, 11, and 17 recite “the magnetically manipulatable material is a magnetocaloric material”.  However, it is unclear if this is relating back to “each magnetically manipulatable material” or “one or more magnetically manipulatable materials”.  Clarity is needed.

Claim 15 recites “each magnetically manipulatable material” and depends from claim 1.  Similarly to claim 1, the “one or more…” limitation can be interpreted as only “one magnetically manipulatable material” and thus it is unclear as to what “each” is referring to when there can be a single material.

Claim 18 recites “one or more magnetically manipulatable material comprises a plurality of magnetically manipulatable materials”.  However, it is unclear how one can be changed into a plurality.  Clarity is needed.

Claims 19, 20 and 21 recite “a first of the magnetically manipulatable materials” and “a second of the magnetically manipulatable materials” is seen as indefinite as it depends off “a plurality of magnetically manipulatable materials” and “one or more magnetically manipulatable materials” and it is not clear as to now if there are only two different materials or a plurality of materials or “one or more materials”. 

Claim 4 recites “greater than 0.5 Tesla”.  However, there is no upper bound to the range of greater than 0.5 Tesla and thus can be infinite.  A magnet cannot create a magnetic field with a magnitude of infinity. 

Claim 6 states a transition occurs in response to a change less than 20 Kelvin.  However, less than 20 Kelvin can be interpreted as 0 Kelvin and thus would result in no change.  Clarity is needed.

Claim 8 recites the language of “a magnitude B of a magnetic field that is substantially smaller than the magnitude B”.  It is unclear what is considered “substantially smaller” as there is no explicit definition given for substantially.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn et al., US 20100259259, herein referred to as “Zahn” in view of Liu et al., US 20170226179, herein referred to as “Liu”.

Regarding claim 1, Zahn teaches: An imaging apparatus for imaging a sample (Fig. 1; specifically the entire apparatus with a MRI apparatus), the apparatus comprising: a (Fig. 1; specifically the MRI Apparatus where MRI machines have a bore that allows for imaging of a sample see Fig. 20 for more detail), the magnetic apparatus including a magnet that is configured to create a magnetic field having a magnitude B in the sample (Fig. 1; specifically element 3 which is a B0 Magnet where this magnet can create a magnetic field having a magnitude B in the sample and the activation magnet which is used to change the field); and one or more magnetically manipulatable materials within the sample ([0054]; specifically the ferrofluid which can be altered using the magnetic field), each magnetically manipulatable material being a material that exhibits a transition between a first magnetic state and a second magnetic state in response to a change in a property associated with the sample while the magnetic field having the magnitude B is maintained in the sample ([0054]; specifically the ferrofluid with MNPs are positioned in the imaging system and an activation magnet/magnetic field is used to alter the CMS of the ferrofluid using D, AC, traveling and rotating magnetic fields and where the activation magnet changes the field and the B0 magnet maintains a field).
	Zahn does teach the magnet associated with the imaging apparatus and the magnetic activation which is not defining a bore of the imaging apparatus.  Because of this, a secondary reference, Liu, is being used to show that the same manipulation of magnetic nanoparticles (MNPs) can be done using the magnet within the MRI.
	Liu illustrates the manipulation of ferrous material in order to operate an ion channel as seen in Fig. 7 using RF.  Liu also shows that a simple MRI can be used to manipulate the ferrous material (Paramagnetic/MNPs) as seen in Fig. 6.  Liu further states in [0077] that the magnetic field can be created using a system such as an MRI machine as shown in fig. 6.  Liu, therefore, illustrates that the magnet/RF makeup of an MRI can be used in order to deliver the static magnetic field rather than an outside alternative source as shown in primary reference, Zahn.


Regarding claim 2, Zahn teaches: further comprising an energy supply connected to the magnet, wherein the magnet includes electrically conductive wire coils through which current from the energy supply is passed, wherein the energy supply provides a DC current supplied to the wire coils (Fig. 20; specifically the different coils and how a DC supply would need to run to the RF coils as this is how a magnetic field is created.  This is also detailed in [0068]; specifically that DC fields are applied by using a cylindrical coil meaning an energy supply must pass through the coil to create the magnetic field as current through a wire is what causes a magnetic field and Fig. 1).

Regarding claim 4, Zahn teaches: wherein the magnetic field magnitude B is greater than 0.5 Tesla or in a range of 1-20 Tesla ([0087]; specifically using 1.5 Tesla which is greater than 0.5 Tesla and in the range of 1-20 Tesla for the MRI magnet).

Regarding claim 5, Zahn teaches: wherein the first magnetic state is an antiferromagnetic state or a paramagnetic state, and the second magnetic state is a ferromagnetic state or a ferrimagnetic state ([0089]; specifically where the magnetic field is used to change the ferrofluid magnetic susceptibility meaning on/off which is seen as going form a antiferromagnetic state to a ferromagnetic state in order to cause fluctuations in the image contrast).

Regarding claim 7, Zahn teaches: further comprising a sample property scanning system (Fig. 1; specifically the activation magnet and associated parts and the MRI magnet as they both can be used to create different magnetic fields) configured to change the property of the sample while the magnetic field having magnitude B is maintained in the sample (Fig. 1; specifically the B0 magnet and the activation magnet, which is used to change states [0089]).

Regarding claim 8, Zahn teaches: wherein the property associated with the sample is a magnetic field ([0089]; specifically where the magnetic field is used to change the ferrofluid magnetic susceptibility meaning on/off which is seen as going form a antiferromagnetic state to a ferromagnetic state in order to cause fluctuations in the image contrast), and the transition occurs in response to a change in a magnitude of a magnetic field that is substantially smaller than the magnitude B (Fig. 19A-Fig. 19C, [0122] and claim 15 which states the rotational field is less than .5 Tesla which is smaller than [0087]; specifically using 1.5 Tesla for the MRI magnet).

Regarding claim 9, Zahn teaches: wherein the magnetic apparatus is a magnetic resonance imaging apparatus (Fig. 1; specifically the MRI).

Regarding claim 10, Zahn teaches: wherein the magnetically manipulatable material is a magnetocaloric material ([0093]; specifically creating a magnetocaloric effect to the material and thus the material is a magnetocaloric material).

Regarding claim 12, Zahn does not explicitly teach that the sample can be a living organism.  However, Liu teaches: wherein the sample is a living organism and the sample is (Fig. 6; specifically the mouse; where the mouse is alive and thus maintained at a temperature to keep it in a living state).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the MRI and manipulation of material as described in Zahn to use the imaging magnet to use a living organism (the mouse) and when the mouse is alive described in Liu.  The motivation to do this would be to imaging tissue in vivo or be able to image a patient as the imaging is done to create a contrast, which is used to show different things in images.

Regarding claim 13, Zahn teaches: further comprising a detector that detects a signal produced as a result of the interaction between the magnetic field and the sample (Fig. 1; specifically the MRI and how it is connected to a computer where the MRI detects different changes from the sample it would be imaging).

Regarding claim 14, Zahn teaches: further comprising a control system connected to the magnetic apparatus, wherein the control system is configured to: receive data output from the detector, the output relating to the detected signal, analyze the received data, and estimate the sample property based on the analysis (Fig. 1; specifically the computer system and image display where the computer receives information from the MRI and therefore analyzes and estimates the sample property as it displays an image on the screen which is seen as the result of the analysis and thus an estimate as it shows a representation as the contrast changes states).

Regarding claim 15, Zahn teaches: wherein each magnetically manipulatable material is in the form of a plurality of spatially-separated particles, wherein the particles are dispersed ([0054]; specifically the ferrofluid with MNPs are used and thus the MNPs are suspended in the fluid and thus spatially separated and dispersed within the fluid).

Regarding claim 16, Zahn teaches: wherein the size of the particles is on the order of the size of cells within a sample that is a living organism ([0054]; specifically MNPs where these particles are nanoparticles and thus on the order of the size of cells within a sample, that is a living organism).

Regarding claim 17, Zahn teaches: wherein the magnetically manipulatable material remains magnetically unsaturated while the magnetic field having the magnitude B exists in the sample ([0060]-[0063]; specifically that they are dipoles that can be open and where changing the dipole status does not distort the B0 field [0148]).

Regarding claim 18, Zahn teaches: wherein the one or more magnetically manipulatable materials comprises a plurality of magnetically manipulatable materials, with each magnetically manipulatable material having a transition that occurs in response to a distinct change in the property of the sample ([0054]; specifically the ferrofluid with MNPs are positioned in the imaging system and a magnetic field is used to alter the CMS of the ferrofluid using D, AC, traveling and rotating magnetic fields where MNPs are multiple particles and thus a plurality of the magnetically manipulatable materials). 

Regarding claims 19 and 20, it is noted that a first or second material is seen as arbitrary as the first material can also be labeled as a second material and thus are taught the same way, as the materials are not named to be a specific material.
([0069] and ([0089], [0091]-[0093]; specifically that there can be heating and cooling effects caused by the magnetic fields meaning that different properties or pulses or timing or frequency is used to create the desired effect meaning there is a transition between two states for different materials based on different properties changing).); and a second of the magnetically manipulatable materials has a transition from the first magnetic state to the second magnetic state that occurs in response to a decrease (increase) in the sample property ([0069] and ([0089], [0091]-[0093]; specifically that there can be heating and cooling effects caused by the magnetic fields meaning that different properties or pulses or timing or frequency is used to create the desired effect meaning there is a transition between two states for different materials based on different properties changing), where this claim is taught as claim 20 also as the first material responding to an increase is the second material of claim 19 but rather interpreted as the first material for claim 20. 


Regarding claim 21, Zahn teaches: wherein: a first of the magnetically manipulatable materials has a transition between the first magnetic state and the second magnetic state that occurs in response to a change in a first sample property ([0054], [0069]; specifically increasing or changing the magnetic field thus creating a different state within the MNPs); and a second of the magnetically manipulatable materials has a transition between the first magnetic state and the second magnetic state that occurs in response to a change in a second sample property that is distinct from the first sample property ([0089], [0091]-[0093]; specifically that there can be heating and cooling effects caused by the magnetic fields meaning that different properties or pulses or timing or frequency is used to create the desired effect meaning there is a transition between two states for different materials based on different properties changing).

Regarding claim 22, Zahn teaches: wherein: the transition from the first magnetic state to the second magnetic state occurs in a first range of values of the property as the property is increased ([0069] and ([0089], [0091]-[0093]; specifically that there can be heating and cooling effects caused by the magnetic fields meaning that different properties or pulses or timing or frequency is used to create the desired effect meaning there is a transition between two states for different materials based on different properties changing such as increasing a field); the transition from the second magnetic state to the first magnetic state occurs in a second range of values of the property as the property is decreased; and the first range of values is distinct from the second range of values ([0069] and ([0089], [0091]-[0093]; specifically that there can be heating and cooling effects caused by the magnetic fields meaning that different properties or pulses or timing or frequency is used to create the desired effect meaning there is a transition between two states for different materials based on different properties changing such as increasing a field or decreasing as changing a frequency or timing or spin velocity can be seen as increasing or decreasing it to create opposite effects).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn and Liu as seen in claim 2 above, further in view of Stanley et al., US 20180200386, herein referred to as Stanley.

Regarding claim 3, Zahn and Liu both teach a magnet used to create a magnetic field in MRI or other parts of the apparatus as seen in Liu, Fig. 6 and Zahn, Fig. 1.  However, even though most magnets are superconducting magnets, Zahn and Liu do not explicitly state they ([0188]; specifically using a MRI superconducting electromagnetic Mill Field from GE and thus a superconducting magnet).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the magnet as described in Zahn and Liu to be a superconducting magnet as described in Stanley.  The motivation to do this would be to use a well-known type of magnet for MRI (superconducting) for which it would yield predictable results as the magnet would still operate the same within a magnetic resonance imaging apparatus.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn and Liu as seen in claim 1 above, further in view of Sellschopp et al., US 20190355892, herein referred to as “Sellschopp”.

Regarding claim 6, Zahn teaches: wherein the property associated with the sample is a temperature ([0093]; specifically that a hypothermia effect can be used with the temperature dependency of the fluid and thus use a cooling effect to create the change), 
Zahn and Liu do not explicitly teach the temperature change for the transition to occur.  However, this temperature is dependent of the material you are manipulating and each material would transition at different temperatures.  
However, Sellschopp does teach the transition occurs in response to a change in temperature less than 20 K ([0023]; specifically a temperature change of up to 20 kelvin for the thermomagnetic materials which are seen as the magnetocaloric materials set forth in [0021] and further detailed in [0035]).
	Sellschopp is being used to teach that particular materials when exposed to a magnetic field or that are magnetocaloric respond by having a temperature change.  Where the type of 

Regarding claim 11, Zahn and Liu do not explicitly teach what group of materials are used to create the magnetically manipulated material.  wherein the magnetically manipulatable material is a material selected from the group consisting of iron-rhodium, alloys of iron-rhodium, alloys of manganese arsenide, Heusler alloys, and alloys of manganese-iron ([0021] and further detailed in [0035] the Heusler alloys).
	Sellschopp is being used to teach that particular materials when exposed to a magnetic field or that are magnetocaloric respond by having a temperature change.  Where the type of the material would dictate this change as it is a material property.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the MRI and manipulation of material as described in Zahn and Liu to use the known magnetocaloric materials described in Sellschopp.  The motivation to do so would be to use known magnetocaloric materials as Zahn is also using these materials but silent of alloys being used that show a change in magnetization during a temperature change as seen in Sellschopp, [0035]. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793